DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-15 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7243659 (LECOULTRE hereinafter) in view of US 3390686 (IRBY hereinafter) in view of US 2010/0242977 (TARORA hereinafter) and further in view of US 20070215168 (BANERJEE hereinafter).
Regarding claims 1 and 13, LECOULTRE teaches a smoking article (10) comprising: a tobacco rod (12) and a filter (20) connected to the tobacco rod, and a tipping wrapper (16) circumscribing the filter and at least a portion of the tobacco rod (col. 6, lines 37-45).
LECOULTRE teaches the filter comprising: a first filter segment (24); a hollow tube segment (32) downstream of and extending from the first filter segment and defining a cavity at the mouth end of the filter, the hollow tube segment being positioned between a downstream end of the first filter segment and the mouth end of the filter (Fig. 1).  LECOULTRE teaches a plug wrap (34) which attaches the first filter segment and the hollow tube segment (col. 6, lines 35-42). 
LECOULTRE teaches that the wall of the hollow tube segment is made of plastic and that it must be thick enough to assure stability during smoking (col. 3, lines 54-57).  LECOULTRE does not expressly teach the thickness of the plastic hollow tube segment but states that paper of the hollow tube segment has a thickness of greater than 80 micrometers (col. 3, lines 57-61). The thickness of the plastic hollow tube segment is established as a result effective variable and it would have been obvious for one of ordinary skill in the art at the time of the invention to have optimized the thickness of the plastic hollow tube segment given that LECOULTRE teaches that the thickness of the plastic hollow tube segment must be thick enough to assure stability during smoking. See MPEP 2144.05 II A. 
LECOULTRE does not explicitly disclose that the first filter segment contains breakable capsules.
IRBY teaches a smoking article (Fig. 3) with a tobacco rod (18), a filter element (16) and a first filter element (17), with capsules (8) dispersed within fibrous filtration material of the first filter element (17) (col. 2, line 62- col. 3, line 4). IRBY teaches the capsules are breakable and comprise an outer shell and an inner core containing an additive (col. 3, lines 39-61).  It would have been obvious for one of ordinary skill in the art at the time of filing to have incorporated capsules as taught by IRBY into LECOURLTRE with a reasonable expectation of success and predictable results, specifically the ability to introduce a smoke-treating liquid into the path of smoke drawn through the filter element without passing the liquid to the adjacent tobacco rod or adjacent filter element or into the smokers mouth (col. 1, lines 15-20 and col. 2, lines 61-72).  
The combined teachings of LECOURLTRE and IRBY do not explicitly disclose the basis weight of the plug wrap.
TARORA teaches a filter tipped cigarette with a conventional filter plug wrapper having a basis weight of 15 to 27 grams per square meter ([0047]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have used conventional filter plug wrapper, as disclosed by TARORA, for the plug wrap of KARLES and LECOURLTRE with a reasonable expectation of success and predictable results.
The combined teachings of LECOURLTRE, IRBY and TARORA do not expressly teach the basis weight of the tipping paper.
BANERJEE discloses a smoking article and teaches that typical tipping papers have basis weights of about 25 g/m2 to about 60 g/m2 ([0162]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have included such a tipping paper as the tipping paper of the combined teachings of KARLES, LECOURLTRE and TARORA with a reasonable expectation of success and predictable results.
Regarding the limitation that “the filter wherein the filter is configured such that the cavity is resistant to collapse and such that compression of the filter at the first filter segment by a user readily results in breakage of one or more of the breakable capsules”, this is a property of the claimed smoking article product. Therefore, given that the product taught by the prior art is the same as the claimed product the properties of the product taught by the prior art are expected inherently to be the same.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
Regarding claims 2 and 3, with respect to the ovality, this limitation is directed to properties of the smoking article. Therefore given that the smoking article of the combined teachings of LECOURLTRE, KARLES, and TARORA is the same as the instantly claimed smoking article the ovality after deformation of the filters and the compressive strength of the filters are expected inherently to be the same. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ155. Titanium Metal Corp. v. Banner, 227 USPQ773. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ597, In re Best, 195 USPQ430.
Regarding claims 9, 10 and 12, with respect to the ovality, this limitation is directed to properties of the smoking article. Therefore, given that the smoking article of the combined teachings of LECOURLTRE, KARLES, and TARORA is the same as the instantly claimed smoking article, the ovality after deformation of the filters and the compressive strength of the filters are expected inherently to be the same. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ155. Titanium Metal Corp. v. Banner, 227 USPQ773. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ597, In re Best, 195 USPQ430.
Regarding claim 11, LECOULTRE teaches gluing to adhere adjacent paper layers of the hollow tube segment (col. 5, lines 62-64). The glue layer serves as the coating layer on an inner surface thereof.
Regarding claim 14, LECOULTRE teaches that the hollow tube segment extends 5 mm from the downstream end of the first filter segment (Table 1).
Regarding claim 15, LECOULTRE teaches an embodiment comprising a rod end segment (24, Fig. 2) between the first filter segment (22) and the tobacco rod (12).
Regarding claim 21,  LECOULTRE teaches that the first filter segment does not comprise charcoal dispersed within the fibrous filtration material (col. 3, lines 33-39).

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that none of the cited references disclose a polymeric mouth-end hollow tube segment at all and none of the cited references disclose a thickness parameter of a mouth-end hollow tube segment sufficient to withstand squeezing an adjacent capsule-containing filter segment. The Examiner respectfully disagrees. LECOULTRE teaches that the wall of the hollow tube segment is made of plastic, which is a polymeric material, and that it must be thick enough to assure stability during smoking (col. 3, lines 54-57).  LECOULTRE teaches that the wall of the hollow tube segment is made of plastic and that it must be thick enough to assure stability during smoking (col. 3, lines 54-57).  LECOULTRE does not expressly teach the thickness of the plastic hollow tube segment but states that paper of the hollow tube segment has a thickness of greater than 80 micrometers (col. 3, lines 57-61). The thickness of the plastic hollow tube segment is established as a result effective variable and it would have been obvious for one of ordinary skill in the art at the time of the invention to have optimized the thickness of the plastic hollow tube segment given that LECOULTRE teaches that the thickness of the plastic hollow tube segment must be thick enough to assure stability during smoking. See MPEP 2144.05 II A. 
Regarding the Applicant’s argument that in the prior art there is no relationship between the thickness of a polymeric mouth-end hollow tube segment and an adjacent filter segment having one or more breakable capsules, the Examiner respectfully disagrees. The claims are directed to a product, and as long as all the structural limitations are met by the prior art, the claims are met by the prior art. Furthermore, it is noted that the claims do not recite a relationship between the thickness of a polymeric mouth-end hollow tube segment and an adjacent filter segment having one or more breakable capsules. Lastly, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding the argument that the combination of features of claim 1 are not present in the asserted prior Amendment and Response Under 37 C.F.R. 1.114 Page 9 of 12Application No.: 16/513,858Filing Date: July 17, 2019First Named Inventor: Alen KadiricTitle of Invention: SMOKING ARTICLE WITH MOUTH END CAVITYart because the problem being addressed by the claimed invention was not recognized in the prior art and thus there was no motivation to combine/modify the cited references as asserted by the Examiner, the Examiner respectfully disagrees.  The claims are directed to a product, and as long as all the structural limitations are met by the prior art, the claims are met by the prior art. 
Regarding the argument that absent the blueprint provided by the instant application, one of ordinary skill would not have recognized the claimed invention from the cited art, the Examiner respectfully disagrees.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding the argument that if capsules are provided in an upstream filter element as disclosed in Irby, the resulting device would have a downstream filter element between the capsule-containing element and the hollow tube segment, meaning, the hollow tube segment would not be downstream of and extending from the first filter segment. The Examiner respectfully disagrees. The combination of LECOULTRE and Irby would result in capsules being incorporated into the filter segment (24), which corresponds to filter segment (17) of Irby and is adjacent filter segment (16) of Irby which corresponds to filter segment (22) of LeCoultre. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747